Citation Nr: 9914299	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1992 to February 
1995.

In a June 1998 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for a compensable 
disability evaluation for hypertension and remanded the 
issues of entitlement to service connection for a right 
shoulder disorder and entitlement to service connection for a 
thyroid disorder to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida for 
additional medical examinations.  The requested examinations 
have been completed and the issues of entitlement to service 
connection for a right shoulder disorder and entitlement to 
service connection for a thyroid disorder have now been 
returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  The veteran's current right shoulder disorder may not be 
disassociated from an in-service right shoulder strain.  

2.  Competent evidence of a current diagnosis of a thyroid 
disorder has not been presented.



CONCLUSIONS OF LAW

1.  A right shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 1991); 38 C.F.R. 
§§  3.102, 3.303, 3.304(b) (1998).

2.  The claim of entitlement to service connection for a 
thyroid disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Upon enlistment examination dated in December 1991, the 
veteran's upper extremities and endocrine system were 
clinically evaluated as normal.  The veteran gave a relevant 
history of a prior broken arm at twelve years of age.  The 
veteran reported no subsequent problems.

A service medical record dated in July 1992 reflects a 
complaint of right shoulder pain.  Upon examination, full 
range of motion with mild pain at external rotation was 
noted.  Good strength, no point tenderness, no erythema, and 
no heat were also noted.  An assessment of inflammation 
secondary to overuse was noted.  

A service medical record dated in August 1993 reflects a 
notation of no evidence of secondary cause of obesity such as 
hypothyroidism, diabetes, or Cushing's.

Upon separation examination dated in January 1995, the 
veteran's systems were clinically evaluated as normal.  A 
painful right shoulder in 1992, secondary to strain, 
currently asymptomatic, was noted by the examiner.  

Upon VA examination dated in June 1995, the examiner noted 
relevant complaints of right shoulder pain and a possible 
thyroid condition.  The veteran also reported a prior 
shoulder injury in 1989.  Upon examination the examiner noted 
soft enlargement of the thyroid gland bilaterally.  The 
examiner also noted no abnormal limitation of motion of the 
upper extremities and no clinical evidence of atrophy or 
muscle weakness.  The examiner noted that evaluation of the 
endocrine system suggested the possibility of critical 
hypothyroidism, which should be further evaluated.  Relevant 
diagnoses of rule-out hypothyroidism and strain of the right 
shoulder were noted.  

At his RO hearing in March 1996, the veteran testified that 
he injured his shoulder in high school, but had no problem 
with movement or range of motion in his arm and shoulder 
after treatment and prior to entering the service.  
(Transcript, pages 8, 9).  The veteran testified he currently 
had problems with his shoulder upon prolonged activity with 
his arm raised above his head.  (Transcript, page 10).  The 
veteran testified his thyroid condition was first noticed in 
1993 and that he is not currently being treated for a thyroid 
condition.  (Transcript, page 11).  The veteran also 
testified to feeling drained, tired, and drowsy.  
(Transcript, page 11).  

Upon VA orthopedic examination dated in December 1998, the 
veteran complained of occasional aching in his right shoulder 
when working above shoulder level.  Upon examination the 
examiner noted no atrophy of the right deltoid or trapezius 
musculature, no instability of the joint on manipulation, and 
no tenderness of the joint on palpation.  The examiner noted 
extension of 180 degrees, abduction of 180 degrees, internal 
rotation of 90 degrees and external rotation of 90 degrees.  
Rearward extension of 40 degrees was also noted.  A diagnosis 
of a normal shoulder examination was noted.  The examiner 
also noted the veteran's examination and history was 
compatible with intermittent tendinitis or capsulitis of the 
shoulder, and if the veteran sustained an attack of that 
nature, he would have some temporary reduction in his motion.

Upon VA thyroid examination dated in December 1998, the 
examiner noted the thyroid seemed to be palpable and slightly 
enlarged in the left and right lobes.  The examiner noted no 
bruits were heard over the thyroid.  A relevant impression of 
possible thyroid enlargement was noted.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that lay observations 
of symptomatology are pertinent to the development of a claim 
of service connection, if corroborated by medical evidence.  
See Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  In 
that regard, the Board further notes that the Court has 
recently held that a claim based on chronicity may be well-
grounded if 1) the chronic condition is observed during 
service, 2) continuity of symptomatology is demonstrated 
thereafter and 3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  Although a layperson is competent to 
testify as to observable symptoms, a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  See also Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A.§  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The veteran contends his right shoulder condition occurred 
during service in 1992, and that his thyroid disorder was 
first discovered during his active service in 1993.  

After a thorough review of the evidence presented, the Board 
concludes service connection is warranted for a right 
shoulder condition.  In light of the enlistment examination 
dated in December 1991 reflecting the veteran's upper 
extremities were clinically evaluated as normal, the Board 
finds the presumption of soundness has not been rebutted.  
See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).

Service medical records reflect a July 1992 complaint of pain 
in the right shoulder and an assessment of inflammation 
secondary to overuse was noted.  Upon separation examination 
dated in January 1995, a painful right shoulder secondary to 
strain, currently asymptomatic, was noted.  VA examination 
dated in June 1995 showed no abnormal limitation of motion of 
the upper extremities although a relevant diagnosis of right 
shoulder strain was noted.  At his March 1996 RO hearing, the 
veteran testified to problems with his shoulder upon 
prolonged use when raised above his head.  Finally, upon VA 
examination dated in December 1998, the examiner noted the 
veteran's examination and history was compatible with 
intermittent tendinitis or capsulitis of the shoulder.  Based 
upon the foregoing evidence, the Board concludes that 
sufficient evidence of continuity of symptomatology of a 
chronic right shoulder condition which was incurred in 
service has been presented.  Thus, service connection for a 
right shoulder condition is warranted.

In regards to the veteran's claim for entitlement to service 
connection for a thyroid disorder, the Board concludes 
service connection is not warranted.  Upon VA examination 
dated in December 1998, the examiner noted a relevant 
impression of a possible thyroid enlargement.  The Board 
finds the December 1998 VA examination fails to establish a 
clear diagnosis of a current thyroid disorder.  Furthermore, 
the veteran's assertion that he has a thyroid disorder which 
began during his active service involves questions of medical 
causation or diagnosis, and cannot constitute evidence 
sufficient to render the claim well grounded, because a lay 
witness is not competent to offer such medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, in the 
absence of competent evidence of a current thyroid disorder, 
the veteran's claim is not well grounded and must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).



ORDER

Service connection for residuals of a right shoulder strain 
is granted.

Service connection for a thyroid disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

